Upon a Petition for Rehearing
On September 30, 2015 came the appellant, by counsel, and filed a petition praying that the Court set aside the judgment rendered herein on September 15, 2015, and grant a rehearing thereof.
On consideration whereof, the petition for rehearing is granted insofar as it pertains to Issue No. I as set forth in the petition for rehearing, the mandate entered herein on September 15, 2015 is stayed pending the decision of the Court, and the appeal is reinstated on the docket of this Court. The *312petition for rehearing is denied as it pertains to Issues No. II and III as set forth therein.
Pursuant to Rule 5A:35(a), the respondent may file an answering brief within 21 days of the date of entry of this order. An electronic version of the brief shall be filed with the Court and served on opposing counsel.1 In addition, four printed copies of the answering brief shall be filed.

. The guidelines for filing electronic briefs can be found at www.courts. state.va.us/online/vaces/resources/guidelines.pdf.